Citation Nr: 1521177	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  05-25 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a pelvic tilt disability.

2.  Entitlement to service connection for scoliosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from September 1998 to December 1998 and from January 2003 to August 2003. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the VA Regional Office (RO) in Montgomery, Alabama.

These matters were remanded in December 2008 and in October 2014 for additional development. 


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Pursuant to the Board's October 2014 remand, the Veteran was provided a December 2014 VA examination to address the nature and etiology of pelvic tilt and scoliosis disabilities.  The December 2014 VA examiner concluded that because at the time of the examination neither condition was present that a VA medical opinion was not indicated.  However, the examiner did not address the etiology of the pelvic tilt and scoliosis that was diagnosed in a September 2004 VA examination or in April 2004 VA medical records, which assessed chronic low back pain secondary to scoliosis, as was specifically noted in the prior remand instructions.  The requirement that a claimant have a current disability is satisfied when the claimant has the disability at the time the VA claim is filed or during the pendency of the claim, even if it later resolves prior to VA's adjudication of the claim. McCain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, the Board finds that the December 2014 VA examination is incomplete.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Therefore, a remand is warranted to obtain medical opinions.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by a medical doctor with the appropriate expertise to obtain answers to the questions posed below.  The examiner must review the claims file and that review must be noted in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished with all results made available to the examiner prior to the completion of the report.  The examiner should set forth all examination findings, with a clear rationale for the conclusions reached, to include a discussion of any pertinent medical literature reviewed.  The examiner should provide the following:

(a)  The examiner should diagnose any spine and hip disabilities found.

(b) The examiner should opine whether any pelvic tilt or scoliosis is a congenital abnormality.  If no pelvic tilt or scoliosis is found on examination, the examiner should address the findings of a pelvic tilt and scoliosis in September 2004 and should provide an opinion based on those findings as to whether either disability is a congenital abnormality.  If so, is either condition a congenital defect or congenital disease? 

(c) If the examiner identifies a congenital defect, then the examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that there is any superimposed disease or injury in connection with the congenital defect, and if so, whether it is at least as likely as not (50 percent or greater probability) that any identified superimposed disease or injury is related to active service. 

(d) If the examiner finds a congenital disease, then the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any congenital disease was incurred in active service.  

(e) If the examiner finds a congenital disease, then the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any congenital disease was aggravated (permanently worsened beyond the natural progress of the disorder) by active service.  

(f) The examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that any spine or hip disability is related to or was incurred in active service.  The examiner should specifically opine whether it is at least as likely as not (50 percent or greater probability) that the previously identified scoliosis and pelvic tilt are related to or were incurred during service.

(g) If the examiner finds that one etiology is more likely than another, the opinion should provide a clear rationale for that finding.

2.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

